This case was heard upon issues joined upon the pleadings, oral and documentary evidence, by the district court of Kiowa county, and judgment rendered for defendant in error, who now moves this court to dismiss the appeal on the ground that plaintiff in error failed to file a motion for a new trial. A motion for a new trial was necessary and the record fails to disclose that such a motion was filed. The filing and disposition of a motion for a new trial was indispensable to bring this appeal before this court for review. Buchanan et al. v. Fant, 110 Okla. 206, 238 P. 962.
The appeal is dismissed.